Order, Supreme Court, New York County, entered February 28, 1973, granting summary judgment in favor of plaintiff Howard Hughes, and the judgment of said court entered thereon on March 6, 1973, unanimously modified, on the law, to restrict the ambit of the injunction in the fourth decretal paragraph to the State of New York, and otherwise affirmed, without costs and without disbursements. While, “ The Howard Hughes Game”, however truthful, is an item of commerce, which does not rise to the status of an expression entitled to unrestricted dissemination (Time, Inc. V. Mill, 385 U. S. 374), and therefore is a violation of sections 50, 51 of the New York Civil Rights Law, the injunction should be restricted to activities, such as manufacturing, distributing, selling etc., in the State of New York. In other jurisdictions (see Hofstadter and Horowitz, Right of Privacy), the law with respect to the right of privacy could have other efficacy with respect to a public figure (cf. Sidis v. F-B Pub. Corp., 113 F 2d 806, cert, den., 311 U. S. 711), both in common-law interpretation and in statutes. (Cf. Bosenbloom v. Metromedia, 403 U. S. 29.) Settle order on notice. Concur— Kupferman, J. P., Murphy, Lane, Tilzer and Capozzoli, JJ. [72 Misc 2d 788.]